DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without prejudice in the reply filed on 28 June 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressi de Cervia (U.S. Patent No. 4,696,607) in view of Carter (U.S. Patent No. 5,542,782).
As to Claim 1, Ressi de Cervia discloses a method comprising: excavating a channel in a tailings lagoon from a shore of the tailings lagoon (Vehicle 10’’’’ excavates from the shore using 60 in figure 6) and floating a pontoon (40) in water (slurry 8’’’’ contains water) in the channel from the shore along the channel, wherein: excavating involves breaking down solid tailings in the tailings lagoon into a slurry and removing the slurry using a submersible slurry pump (21) mounted on the pontoon.  
	However, Ressi de Cervia is silent about breaking down the solid tailings using water. Carter discloses that it is known to break down soil into a slurry using water (Column 3, Lines 47-50). Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art to break down solid tailings using water. The motivation would have been to ease the cutting process by the blade.
As to Claims 2 to 5, Ressi de Cervia as modified teaches the invention of Claim 1 (Refer to Claim 2 discussion). Although Ressi de Cervia as modified is silent about the source of the water for excavation, examiner takes official notice that obtaining water from storage tanks, or nearby water bodies or far water bodies via pipes is known in the art since this is how water distribution works. Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to either have the water for excavation supplied by the pontoon, or extracted from the channel by the pontoon, or from a shore of the lagoon or from beyond the tailings lagoon since obtaining water from different sources is known.
As to Claim 6, Ressi de Cervia as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ressi de Cervia as modified also teaches wherein: the amount of water (Carter: 24) contained in the slurry (density) is controlled to be a certain level.  
As to Claim 7, Ressi de Cervia as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Ressi de Cervia as modified also teaches wherein2 QB\490785.00038\74645890.1Application No. 16/692,323 In response to Restriction Requirement of April 28, 2022the amount of water (Carter: 24) contained in the slurry is controlled by varying the depth below the pontoon of the slurry pump.  
As to Claim 8, Ressi de Cervia as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Ressi de Cervia as modified also teaches wherein: the amount of water (Carter: 24) contained in the slurry is controlled by varying the flow rate of water used in breaking down solid tailings.  
As to Claim 9, Ressi de Cervia as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Ressi de Cervia as modified also teaches the amount of water (Carter: 24) contained in the slurry is controlled by varying a flow rate of water provided to the slurry pump and discharged by the slurry pump.  
As to Claim 10, Ressi de Cervia as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Ressi de Cervia as modified also teaches wherein: the removed slurry travels from the slurry pump to a discharge point along a pipe and the amount of water contained in the slurry in the pipe is controlled by varying the amount of water added to the pipe at a position between the slurry pump and the discharge point.
As to Claim 11, Ressi de Cervia as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ressi de Cervia as modified also teaches wherein the pontoon is controlled remotely (65) from a shore of the tailings lagoon.  
As to Claim 12, Ressi de Cervia as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ressi de Cervia as modified also teaches wherein a water jet (Carter: 24) propels the pontoon along the channel.  
As to Claim 13, Ressi de Cervia as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ressi de Cervia as modified also teaches wherein a plurality of water jets (Carter: 24) on the pontoon control the pontoon directionally.  
As to Claim 14, Ressi de Cervia as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ressi de Cervia as modified also teaches wherein the removed slurry is reprocessed (16) to remove a material contained in the slurry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678